Citation Nr: 1706140	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to service connection for a right ear hearing loss disability.  

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

6.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

7.  Entitlement to a compensable rating for a right thumb disability.  

8.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law 


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the VA RO.

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board observes that the Veteran has sought service connection for specific diagnoses such as anxiety disorder and PTSD.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Accordingly, the issue for consideration has been recharacterized accordingly.

The issues of entitlement to service connection for a right ear hearing loss disability, service connection for an acquired psychiatric disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's sleep apnea and his tinnitus, and his active duty service.

2.  The evidence of record is against a finding that the Veteran has a chronic left ear hearing loss disability.

3.  The Veteran's left shoulder disability, at worst, is manifested by pain that limits flexion to 145 degrees and abduction to 150 degrees.

4.  The Veteran's right thumb disability is manifested by pain that does not result in a limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

3.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5200-03 (2016).

4.  The criteria for a 10 percent rating, but no greater, for a right thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5228(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claims of entitlement to service connection for sleep apnea and tinnitus.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran was provided with all appropriate notification, and neither the Veteran nor his representative has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  

The Veteran received examination addressing his left ear hearing loss disability, left shoulder disability, and right thumb disability in November 2012.  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, neither the Veteran nor his representative has objected to the adequacy of these examinations.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for Sleep Apnea and Tinnitus

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board is granting the Veteran's claims of entitlement to service connection for sleep apnea and tinnitus, and the claims will be discussed together at this time.  

Turning to the facts in this case, with respect to the Veteran's claim of entitlement to service connection for sleep apnea, in July 2012, while in service, the Veteran complained of trouble sleeping and frequently waking up from sleep out of breath.  

Following service, the Veteran filed his claim of entitlement to service connection in October 2012.  In November 2012, the Veteran stated that he often woke up gasping in service.  In July 2013, the Veteran's spouse indicated that she could not sleep in the same bed as the Veteran because he thrashed and moved erratically in his sleep, often waking himself up.  In July 2013, the Veteran's parents noted the Veteran's problems with sleep.  The Veteran was diagnosed with obstructive sleep apnea following a November 2013 sleep study.  At that time, the Veteran gave a history of moderate excessive daytime sleepiness, snoring, and apneas.  

In March 2015, Dr. Skaggs, a private physician, opined that it was as likely as not that the Veteran's sleep apnea began in service and went undiagnosed until his sleep study that occurred 13 months after separation.  As a rationale for this opinion, Dr. Skaggs indicated that it was unlikely that the Veteran's sleep apnea began on the date of his November 2013 sleep study.  Instead, the Veteran's statements indicated that his sleep apnea had existed for some time.  

Upon review of these facts, the Veteran sought treatment in service for symptoms such as waking up from sleep out of breath.  The Veteran has been diagnosed with sleep apnea, and Dr. Skaggs has opined that the Veteran's sleep apnea is related to his service.  Therefore, the Board finds that all of the required elements for a service connection claim for sleep apnea have been met, and the claim of entitlement to service connection for sleep apnea is granted.  

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that tinnitus is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In September 2012, while in service, the Veteran complained of ringing in his right ear, and the Veteran was counseled to wear hearing protection.  The Veteran underwent an examination in November 2012, at which time he complained of bilateral tinnitus.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was caused by the Veteran's exposure to military noise exposure.  While a July 2013 examiner opined that it was less likely than not that the Veteran's tinnitus was related to his military service, this conclusion was premised on the Veteran experiencing tinnitus only in his right ear, which is contradicted by the November 2012 examination report, which indicates that the Veteran complained of bilateral tinnitus.  

Upon review of these facts, the Board finds that the Veteran sought treatment in service for symptoms of tinnitus.  The Veteran has been diagnosed with tinnitus, and an examiner opined that the Veteran's tinnitus is related to his service.  Therefore, the Board finds that all of the required elements for a service connection claim for tinnitus have been met, and the claim of entitlement to service connection for tinnitus is granted.  


Service Connection for a Left Ear Hearing Loss Disability

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection for a left ear hearing loss disability in October 2012.  The Veteran underwent a VA examination in November 2012, at which time the Veteran showed the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
15
15

The Veteran's Maryland CNC speech discrimination score was 100 percent.  The examiner indicated that the Veteran's left ear showed normal hearing, which, the Board notes, is consistent with the above-described regulatory definition of impaired hearing.  The Board has otherwise reviewed the medical evidence for a suggestion that the Veteran has shown a left ear hearing loss disability at any time since October 2012, and it has found no such suggestion.  

To the extent that the Veteran indeed believes that he experiences symptoms of difficulty hearing from his left ear, the Veteran is competent to testify as to readily-observable symptoms such as diminished hearing.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes, which requires that hearing loss reaches a certain threshold before it is considered disabling.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a left ear hearing loss disability.  

In sum, the Board concludes that the criteria for service connection for a left ear hearing loss disability have not been met, and the claim is denied.  

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Increased Rating for a Left Shoulder Disability

The Veteran's left shoulder disability is rated 10 percent disabling under Diagnostic Code 5201, applicable to limitation of motion of the arm.  The Veteran claims that his left shoulder disability warrants a rating in excess of 10 percent.  

Turning to the facts in this case, the facts indicate that the Veteran's right extremity is dominant.  The Veteran filed his claim in October 2012, and he underwent an examination in November 2012, at which time the examiner diagnosed the Veteran with acromioclavicular arthrosis of the left shoulder.  The Veteran indicated that he experienced flare-ups of symptoms in the form of constant pain upon extended use of his left shoulder.  When flare-ups occurred, the Veteran was unable to use his shoulder.  The Veteran had left shoulder flexion to 150 degrees (145 degrees with pain), abduction to 155 degrees (150 degrees with pain).  Repetitive motion testing did not result in additional loss of motion or functional loss.  No ankylosis was noted.  The examiner otherwise noted that the Veteran suffered from functional loss in the form of less movement than normal and painful movement.  There was no localized tenderness, pain on palpation, or guarding of the left shoulder.  Muscle strength testing was normal.  Testing for rotator cuff conditions was negative.  The examiner noted that the Veteran had a history of mechanical symptoms such as clicking or catching, but he had no history of recurrent dislocation or subluxation of the left shoulder.  The Veteran did not have an acromioclavicular joint condition or other impairment of the clavicle or scapula.  A November 2012 radiographic study of the Veteran's left shoulder was normal.  

Turning now to an evaluation of the most appropriate rating for the Veteran's left shoulder disability, Diagnostic Codes 5200 through 5203 address impairment of the shoulder and arm.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5200, applicable to ankylosis of the scapulohumeral articulation, does not apply because the Veteran has not demonstrated ankylosis of the left shoulder at any time.  

Under Diagnostic Code 5201, which is applicable to a limitation of motion of the arm, a 20 percent disability rating applies to arm motion limited to the shoulder level in the minor extremity.  A 20 percent disability rating also applies to motion limited midway between the side and shoulder level for the minor extremity.  A maximum 30 percent disability rating applies to limitation of motion of the arm to 25 percent from the side for the minor extremity.  38 C.F.R. § 4.71a (2016).  A Veteran is only entitled to a single disability rating under this diagnostic code for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

In this case, the Veteran's left shoulder, taking pain into consideration, has caused a limitation of flexion to 145 degrees at worst, and a limitation of abduction to 150 degrees at worst.  This limitation of motion is less than the limitation to shoulder level (or 90 degrees) that is associated with a greater 20 percent rating.  A greater rating under Diagnostic Code 5201 is thus unavailable.  In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  The Board accepts the Veteran's competent and credible assertions that his left shoulder disability causes him to experience pain, and the Veteran has been awarded with his current 10 percent rating based in part on those assertions.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5202, applicable to impairment of the humerus, does not apply because the Veteran has not shown symptoms such as malunion, recurrent dislocation, fibrous union, nonunion, or loss of head of the humerus.  Diagnostic Code 5203, applicable to impairment of the clavicle or scapula, does not apply because the Veteran has not shown symptoms approximating malunion, nonunion, or dislocation of the clavicle or scapula.  

In sum, the Board concludes that the overall manifestations of the Veteran's left shoulder disability demonstrate a degree of functional loss most nearly approximating the criteria for the currently-assigned 10 percent rating, and a greater rating is denied.

Increased Rating for a Right Thumb Disability

The Veteran's right thumb disability is evaluated as noncompensable under Diagnostic Code 5228, applicable to limitation of motion of the thumb.  The Veteran claims that his right thumb disability warrants a compensable rating.  

Turning to the facts in this case, the facts indicate that the Veteran's right extremity is dominant.  The Veteran underwent a VA examination in November 2012, at which time the Veteran reported that during flare-ups, he occasionally lost grip strength and dropped items from his hand.  The Veteran reported experiencing an aching pain at the base of his thumb when he closed his hand or moved his thumb.  Range of motion testing showed no limitation of motion or evidence of painful motion of the right thumb.  Repetitive testing did not result in an additional limitation of motion, and there was no gap between the thumb pad and the fingers.  No ankylosis was noted.  The Veteran did not have functional loss or impairment of the right thumb.  There was no tenderness or pain to palpation of the joints or soft tissue of the right thumb.  Muscle strength testing was normal.  A November 2012 radiographic study of the Veteran's right hand was normal.  

Turning now to an evaluation of the most appropriate rating for the Veteran's right thumb disability, Diagnostic Code 5224, applicable to ankylosis of the thumb, does not apply because the Veteran has not demonstrated ankylosis of the right thumb at any time.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5228, applicable to limitation of motion of the thumb, provides for a noncompensable evaluation with a gap of less than one inch (2.5cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a noncompensable disability rating.  A gap of one to two inches (2.5cm to 5.1cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent disability rating.  A gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 20 percent disability rating.  38 C.F.R. § 4.71a (2016).  The Veteran's range of motion in the thumb was normal in November 2012, and his disability thus does not warrant a greater evaluation under these criteria.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  The Board accepts the Veteran's competent and credible assertions that his right thumb disability causes him to experience pain.  To the extent that the schedular criteria indicate the Veteran's painful motion is entitled to at least the minimum compensable rating for the joint, a 10 percent rating is assigned for the Veteran's right thumb disability.  38 C.F.R. § 4.59.

In sum, the Board concludes that the overall manifestations of the Veteran's right thumb disability demonstrate a degree of functional loss most nearly approximating the criteria for a 10 percent rating.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's left shoulder and right thumb symptoms focus largely on pain and impairment of movement, which is addressed in the applicable rating criteria.  Therefore, referral for consideration for an extraschedular rating is not warranted.


ORDER

Service connection for sleep apnea is granted.

Service connection for tinnitus is granted.  

A rating in excess of 10 percent for a left shoulder disability is denied.

A 10 percent rating for a right thumb disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran should receive an additional examination addressing his right ear hearing loss because the existing medical evidence is inadequate.  

In September 2012, while in service, the Veteran complained of diminished hearing in his right ear.  The Veteran was educated on wearing hearing protection.  An associated audiogram showed the following puretone thresholds, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
5

In November 2012, an examiner diagnosed the Veteran with a right ear conductive hearing loss disability.  The examiner found it to be less likely than not that the Veteran's right ear hearing loss was related to his military service because the Veteran's hearing loss was conductive in nature, with the Veteran showing excessive negative middle ear pressure in the right ear.  The examiner indicated that the Veteran's service treatment records were not reviewed.  In July 2013, an examiner concurred that it was less likely than not that the Veteran's right ear hearing loss was related to service because conductive hearing loss was associated with a medical condition rather than noise exposure.  

Upon review of this evidence, while the November 2012 and July 2013 examiners characterized the Veteran's hearing loss as conductive in nature, the examiners did not explain why such hearing loss cannot be related to the Veteran's service, particularly given the Veteran's in-service complaint of a sensation of diminished hearing loss in his right ear.  Accordingly, the Veteran should be afforded with an additional examination to address the nature and etiology of the Veteran's right ear hearing loss disability.  

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the Veteran has claimed both that his acquired psychiatric disability is directly related to his military service and secondarily related to his service-connected disabilities.  Further development is required to develop the Veteran's claim of entitlement to service connection on a direct basis.

Service connection for PTSD on a direct basis requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2016).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2016); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Turning to the facts in this case, in September 2014, an examiner indicated that the Veteran, in treatment records from the Oklahoma City VA Medical Center (VAMC), complained of in-service stressors including "coming under enemy fire" and "walking across an [improvised explosive device (IED)] that failed to explode, but was discovered after he crossed it".  While the record contains VAMC psychiatric treatment records from September 2013 to January 2014, these records do not refer to the above-described stressors, nor does the evidence of record discuss such stressors otherwise.  The AOJ has not considered such stressors in its consideration of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Accordingly, on remand, a full copy of pertinent VA treatment records should be associated with the Veteran's claims file.  Additionally, the AOJ should undertake additional efforts to corroborate the Veteran's claimed stressors.

Lastly, while the Veteran indicated in September 2013 that he did not wish to pursue a claim of entitlement to a TDIU because he was employed, subsequent evidence, for example a medical record from December 2013, indicates that the Veteran became unemployed after that time.  Accordingly, pending the above-described development of the evidence of record, the AOJ should adjudicate whether the Veteran is entitled to a TDIU.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all pertinent treatment records from the Oklahoma City VAMC. 

2.  Then, contact the Veteran to elicit additional necessary details regarding the Veteran's claimed stressors.  The Veteran should be asked to provide additional information regarding the stressors that the September 2014 examiner noted, specifically stepping over an IED and experiencing enemy fire.  To the extent that the Veteran otherwise claims stressors that do not involve combat or the fear of hostile military or terrorist activity, after undertaking all appropriate development, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to his claimed in-service stressors.  

3.  Then, solicit an opinion from a VA psychologist or psychiatrist addressing whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include anxiety disorder and PTSD, as a result of his active service.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  A complete rationale for any opinions should be provided and the opinions should be reconciled with the other evidence of record.

4.  Then, schedule the Veteran for an additional VA examination to determine the nature and etiology of his right ear hearing loss disability.  After an examination of the Veteran and review of the Veteran's claims file, the examiners should opine as to whether the Veteran's right ear hearing loss disability began during or was otherwise caused by the Veteran's military service.

In rendering this decision, the examiner should consider the Veteran's in-service complaints of diminished hearing in the right ear.  Regardless of the characterization of the Veteran's hearing loss, if any, as conductive, mixed, or sensorineural, the examiner should fully explain the opinion as to whether the Veteran's right ear hearing loss disability began during or was otherwise caused by the Veteran's military service.

5.  Then, after ensuring any other necessary development has been completed, adjudicate the issue of entitlement to a TDIU, and readjudicate the Veteran's claims of entitlement to service connection for a right ear hearing loss disability and an acquired psychiatric disability.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


